.         -.-
                                                                                               FILED
                                                                                               JAN 2 9 2010
                            UNITED STATES DISTRICT COURT                                 Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                                   Bankruptcy Courts



 Leroy J. Hale,

         Plaintiff,
         v.                                         Civil Action No.
                                                                              10 0170
 Every U.S. President Since 1928 et al.,

         Defendants.



                                  MEMORANDUM OPINION

       Plaintiff Leroy J. Hale has filed an application to proceed in forma pauperis and a pro se

complaint. The application will be granted and the complaint will be dismissed.

       The plaintiff has filed a complaint against numerous individuals, dead and alive, and

entities, including courts, clerks of court, hospitals, jails, banks, and the Senate Finance

Committee. The complaint does not appear to allege any wrong-doing by any individual or

entity. It states only that the "Blue Ridge East Mental Health and Virginia Assisted Living ...

want me to let them do a severe, extreme surgery procedure on me; that will [be] the second as I

have need for medical for a hernia [which] is the size of my fist." Compi. at 2 (punctuation

altered for readability). The remainder of the complaint seeks a variety of relief, of which the

following is representative: "I ask for 300 zillion court rulings for my perfect health. I ask for 89

zillion landmark court orders and 65 billion dollars for my perfect health care. I ask for 19

billion dollars. ... I ask for my releases and remedies from carpel tunnel syndrome and from

cruel and unusual punishment. For these reasons I ask for the Bill of Rights." Id. at 2-3 (spelling

and punctuation altered for readability).
       While complaints filed by pro se litigants are held to less stringent standards than formal

pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

complaints must meet minimum the standards set by the Federal Rules of Civil Procedure.

Jarrell v. Tisch, 656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil

Procedure requires that a complaint contain a short and plain statement of the grounds upon

which the court's jurisdiction depends, a short and plain statement showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks to obtain. Fed. R.

Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice to the

defendants of the claim being asserted, sufficient to prepare a responsive answer and an adequate

defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). As drafted, this complaint does not identify a claim, establish

this court's jurisdiction, or provide the defendants with notice of allegations against them.

Accordingly, the complaint will be dismissed without prejudice for failure to comply with Rule 8

of the Federal Rules of Civil Procedure.

       A separate order accompanies this memorandum opinion.



Date: ~. ;;:l~OJD/J




                                                -2-